Citation Nr: 0411220	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a 
psychiatric disability.  

2.  Entitlement to an evaluation in excess of 20 percent for a low 
back disorder.  

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1984 to November 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating action by the RO that denied 
entitlement to increased ratings for a low back disorder and for a 
psychiatric disability, and also denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  


REMAND

In October 2002 statement, the veteran's representative at the RO 
referred to "Social security records dated July 28, 2002, signed 
by Dr. Warren P. Goodrich," in which it was reported that the 
veteran was receiving Social Security Administration (SSA) 
disability benefits due to major depressive disorder and chronic 
low back pain.  The claims folder contains no records from Dr. 
Goodrich or the SSA.  Since such records, as well as a copy of the 
decision by the SSA awarding such benefits are relevant evidence 
in regard to the veteran's current claims, such should be obtained 
and associated with the claims folder prior to further appellate 
consideration of the veteran's claims.  VA has a statutory duty to 
acquire both the SSA decision and the supporting medical records 
pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

In his substantive appeal the veteran reported that he was 
scheduled to receive physical therapy and a magnetic resonance 
imaging study at the Butler, Pennsylvania, VA Medical Center 
(VAMC) in September and December 2002.  He subsequently submitted 
records of treatment at that facility in September and December 
2000, but it is unclear whether these records pertain to the 
treatment he reported in the substantive appeal.  The record 
indicates that the veteran receives ongoing treatment for his 
psychiatric low back disabilities at the Butler VAMC.  There are 
no records from that facility for the period subsequent to August 
29, 2001.

The veteran has been assigned a 20 percent disability rating for a 
herniated nucleus pulposus L4-5 under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293.  New rating criteria were adopted 
for rating intervertebral disc disease became effective in 
September 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
additional changes became effective in September 2003.  68 Fed. 
Reg. 51,454-8 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a).  The RO has not adjudicated the veteran's disability under 
the new rating criteria, and it could be prejudicial for the Board 
to evaluate the back disability under the new criteria in the 
first instance.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board also notes that the veteran was last afforded a VA 
orthopedic examination of his low back disorder in August 2001, 
and this evaluation did not provide sufficient information to 
evaluate the disability under the new criteria.

In regard to the veteran's claim for an increased rating for his 
psychiatric disorder, the Board notes that the veteran last 
received a VA psychiatric evaluation in August 2001.  He has 
strenuously contended that this examination was not adequate to 
evaluate the degree of disability caused by his major depressive 
disorder and has requested that he be afforded a further VA 
examination of this disability prior to further appellate 
consideration of this claim.  

In view of the foregoing this appeal is REMANDED for the 
following:.  

1.  The RO should ensure that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are met.

2.  The RO should take the necessary steps to obtain copies of all 
decisions on the veteran's claims for SSA benefits, and all 
medical records upon which those decisions were based, including 
the July 28, 2002, statement by Dr. Warren P. Goodrich.

3.  The RO should obtain all records of the veteran's treatment 
for back and psychiatric disabilities at he Butler, Pennsylvania, 
VAMC from September 2001 to the present.

4.  Then, the RO should afford the veteran an orthopedic 
examination to determine the severity of his low back disability.  
Send the claims folder to the examiner for review. The examiner 
should acknowledge that the claims folder was reviewed.

The examiner should report the veteran's ranges of lumbar spine 
motion in degrees.  The examiner should determine whether the back 
disability is manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry should not be 
limited to muscles or nerves. These determinations should, if 
feasible, be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess fatigability, 
or incoordination.

In addition, the examiner should report the existence of any 
symptoms of intervertebral disc disease and express an opinion as 
to whether such disability is mild, moderate, severe, or 
pronounced. The examiner should also report whether intervertebral 
disc disease has required periods of doctor prescribed bed rest 
since 2000, and, if so, the frequency and duration of such periods 
should be estimated. The examiner should also note the presence or 
absence of muscle spasm in the lumbar spine.

The examiner should report whether the intervertebral disc disease 
causes any neurologic disability. The examiner should note any 
paralysis, partial paralysis, neuralgia or neuritis, and express 
an opinion as to the severity of such symptoms in terms of being 
slight, moderate, moderately severe, or severe.  The examiner 
should also express an opinion as to whether the back disability, 
in conjunction with major depression, would preclude the veteran 
from obtain or retain gainful employment consistent with his 
education and occupational experience.

5.  The veteran should also be afforded a psychiatric examination 
to determine the severity of his major depressive disorder.  Send 
the claims folder to the examiner for review. The examiner should 
acknowledge that the claims folder was reviewed.  All clinical 
findings should be reported in detail, including a GAF score.  The 
examiner should express an opinion as to whether the veteran's 
psychiatric symptoms, in conjunction with his service connected 
low back disability render him unable to obtain or retain gainful 
employment consistent with his education and occupational 
experience.  

6.  The RO should then readjudicate the claims.  If the benefits 
sought remain denied, the veteran and his representative should be 
provided a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  The supplemental statement of 
the case should contain the criteria for evaluating low back 
disabilities that became effective in September 2002, and 2003.  
The case should then be returned to this Board for further 
appellate consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

